Sims, J.,
dissenting:
I think that the maps in evidence and the admissions, of the witness Robinson on cross-examination, showing the range of the cross vision which the engineman and also the fireman had ahead of them, make a stronger case for the plaintiff in the instant case than was made for the plaintiff in the Hubbard Case (referred to in the-majority opinion), with respect to the inferences prop-' erly to be drawn in favor of the plaintiff, in view of the fact that the case is before us upon the demurrer of the defendant to the evidence. I think, therefore, that, to say the least, the same inferences should be drawn in the instant case as are mentioned in the dissenting opinion, in the Hubbard Case, and that the testimony for the de*577fendant in conflict therewith should be disregarded. Hence, for substantially the same reasons as are given in the dissenting opinion above mentioned, I feel constrained to dissent from the majority opinion in the instant case.